GERSTEN, J.
Appellant, Saint Julian Walker, appeals the denial of his rule 3.850 motion seeking post conviction relief. Based upon the trial court’s well reasoned order and cited authority, as well as the attached portions of the record which clearly refute the defendant’s claims, we have no reservations in affirming the order on appeal. We commend the trial judge for his detailed analysis in addressing each of the defendant’s claims and in thoroughly explaining the grounds for denial.
Affirmed.